DETAILED ACTION
This action is responsive to the amendments filed on 9/15/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 6/25/2021, with respect to the previous prior art rejections have all been fully considered and are persuasive in view of Applicant’s filed amendments.  Therefore, said rejections have been withdrawn. 
EXAMINER'S AMENDMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments were given in an interview with Seth E. Rodack on September 23rd, 2021.  The authorized amendments are addressed below:

	In claim 2, line 1 change “according to 1” to ---according to claim 1---.

	In claim 9, line 1 change “according to 8” to ---according to claim 8---.

	In claim 10, line 1 change “according to 9” to ---according to claim 9---.

	In claim 11, line 1 change “according to 9” to ---according to claim 9---.

	In claim 12, line 1 change “according to 11” to ---according to claim 11---.

	In claim 13, line 1 change “according to 8” to ---according to claim 8---.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 8; present invention is directed to wide-band antenna multiplexing method and apparatus of an unmanned aerial vehicle (UAV); where the claim language sets forth specific steps/functions to perform/implement various inventive and non-obvious aspects of the allowed invention.  The limitations of independent claims as filed by Applicant on 9/15/2021 are incorporated by reference into this section of this Office action.
	The closest prior art of record are Wang et al. (US 2014/0266886: previously cited) and Silverman (US 2017/0301248: previously cited), where the merits of these references were addressed in the FAOMs mailed on 6/25/2021 (all of which is all incorporated by reference into this section of this Office Action).  
	However, the prior art of record (including but not limited to Wang et al. and Silverman references), fails to anticipate and/or obviously meet (either alone or in-combination) the following supported limitation addressed below (with emphasis added):


1. 	A wide-band antenna multiplexing method of an unmanned aerial vehicle (UAV), wherein the UAV is provided with a wide-band antenna, a working frequency band of the wide-band antenna is set according to working frequency bands of functional modules on the UAV to cover a working frequency band of each respective functional module of the UAV, and the method comprises: 
	by the wide-band antenna, receiving an external signal and sending the received external signal to a first power divider; 
	by the first power divider, dividing the external signal received from the wide-band antenna into a plurality of sub-signals, and sending the sub-signals respectively to a plurality of receiving filters which are connected to the first power divider and are corresponding to a plurality of functional modules on the UAV respectively, wherein the quantity of the sub-signals is determined according to the working frequency bands of the functional modules of the UAV; and 
	by each respective receiving filter, performing filtering with respect to the received sub-signal, obtaining a signal corresponding to the working frequency band of each respective functional module of the UAV, and sending the signal corresponding to the working frequency band of each respective functional module of the UAV to a corresponding functional module.





	a wide-band antenna, a first power divider and a plurality of receiving filters; a working frequency band of the wide-band antenna is set according to working frequency bands of functional modules on the UAV to cover a working frequency band of each respective functional module of the UAV;
	the wide-band antenna is configured to receive an external signal and send the received external signal to the first power divider;
	the first power divider is configured to divide the external signal received from the wide-band antenna into a plurality of sub-signals, and send the sub-signals respectively to the plurality of receiving filters which are connected to the first power divider and are corresponding to a plurality of functional modules on the UAV respectively, wherein the quantity of the sub-signals is determined according to the working frequency bands of the functional modules of the UAV; and 
	each respective receiving filter is configured to perform filtering with respect to the received sub-signal, obtain a signal corresponding to the working frequency band of each respective functional module of the UAV, and send the signal corresponding to the working frequency band of each respective functional module of the UAV to a corresponding functional module.




entirety of each independent claim is the subject matter that renders each independent claim allowable; not solely the newly added portions (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1-14 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1-14 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        9/27/2021